Hancock, Jr., J.
(dissenting). The majority have rejected defendant’s contention that the evidence in this nonjury trial was insufficient to support his rape conviction. They reverse, nevertheless, because of alleged evidentiary errors committed by the court in permitting the prosecutor to question the defendant about prior sexual misconduct with his granddaughter. The first two questions were asked without objection. The defendant answered no to each question. Defense counsel then questioned the prosecutor’s good faith in asking the questions and the court permitted the prosecutor to proceed. Defendant then again denied the prior misconduct and the subject was dropped. The evidence thus was no different than it would have been if objection to the question had been sustained. We find no legal error in these questions, let alone reversible error, particularly since the defendant waived a jury and submitted all issues of law and fact to the court. It was impossible for the Judge to rule upon the objection without hearing the questions and even if improper, no evidence came into the record as a result of the questions being asked or answered. In effect the majority hold that it was reversible error even to question the defendant about prior immoral acts in this nonjury case. Certainly no citation is necessary to disprove that contention. Insofar as the record indicates a question of fact as to the identity of the person named in the presentence documents which the court relied upon, the matter should be reversed as to sentence only, the identity issue resolved and the defendant resentenced. (Appeal from judgment of *1045Monroe County Court — Rape, first degree.) Present — Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.